DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 05/05/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for responding to allegations, teachings, and matters specifically challenged in the argument.
In the Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0269714 to Samuelsson et al. (Samuelsson) in view of U.S. Patent Application Publication No. 6,246,328 to Parkinson et al. (Parkinson).
As to Claim 1:
Samuelsson discloses, in FIG(s). 2-9:
a portable electronic device comprising: 
wireless power receiving circuitry (214) having: . . . 
 . . . a layer of magnetic material (ferrite block structures 606, 608, 610, 612, 620, 622) joining the first and second solenoid portions (602, 604;  ¶ [0071]); and 
rectifier circuitry (236, 238, 338;  ¶ [0044], ¶ [0049], ¶ [0053]) coupled to the first and second solenoid portions (disclosed below in Parkinson).  
However, Samuelsson is not used to disclose:
. . . a first solenoid portion having first helical windings with a constant radius; 
a second solenoid portion having second helical windings with a constant radius; . . . 
Parkinson discloses, in FIG(s). 3:
 . . . a first solenoid portion having first helical windings with a constant radius (disclosed above in Samuelsson as "[s]olenoid coil designs" 400, 602, 614;  and herein as coil 50;  "a helical form factor coil, also known as a solenoid coil";  see Table 1;  Col. 4, line 65 - Col. 5, line 6); 
a second solenoid portion having second helical windings with a constant radius (disclosed above in Samuelsson as "[s]olenoid coil designs" 400, 604, 616;  and herein as further instance of coil 50;  "a helical form factor coil, also known as a solenoid coil";  see Table 1;  Col. 4, line 65 - Col. 5, line 6); . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the DOUBLE-D SPLIT COIL WINDING, disclosed by Samuelsson; by incorporating the EXTENDED RANGE PASSIVE MARKER, disclosed by Parkinson; in order to provide an extended range coil for an inductance-capacitance tuned circuits including a helical form factor coil, also known as a solenoid coil offering optimum coupling to the transmit/receive coil in distance coupling situations (Parkinson; Abstract;  Col. 4, lines 65-67).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the layer of magnetic material comprises a crack configured to mitigate eddy currents in the portable electronic device.  
However, Samuelsson further discloses, in FIGs. 2-9:
wherein the layer of magnetic material comprises a crack (606, 608, 610, 612 being separate from 620, 622) configured to mitigate eddy currents in the portable electronic device (¶ [0065]).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the layer of magnetic material has a saturation flux density of at least 1.0 Tesla.  
Samuelsson in view of Parkinson discloses the claimed invention except for "the layer of magnetic material has a saturation flux density of at least 1.0 Tesla."  It would have been obvious to one having ordinary skill in the art before the time the invention was made to have selected a magnetic material having a saturation flux density of at least 1.0 Tesla, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the layer of magnetic material comprises a crystalline foil of magnetic material having a thickness of less than 500 microns.  
Samuelsson in view of Parkinson discloses the claimed invention except for "the layer of magnetic material comprises a crystalline foil of magnetic material having a thickness of less than 500 microns."  It would have been obvious to one having ordinary skill in the art before the time the invention was made to have selected a magnetic material made of a crystalline foil having a having a thickness of less than 500 microns, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the layer of magnetic material comprises at least two sublayers.  
However, Samuelsson further discloses, in FIGs. 2-9:
wherein the layer of magnetic material comprises at least two sublayers (606, 608, 610, 612, 620, 622;  ¶ [0065]).  
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the first helical windings comprise counterclockwise windings along a first magnetic core and 
wherein the second helical windings comprise clockwise windings along a second magnetic core.  
However, Samuelsson further discloses, in FIG(s). 2-9:
wherein the first helical windings (614) comprise counterclockwise windings along a first magnetic core ("first coil 614 wound in a first direction 802;"  ¶ [0068];  "coil begins on the outside of a first loop and winds inwardly . . . winding outwardly to the outside of the second loop;"  ¶ [0062];  ¶ [0063];  "first coil 614 and the second coil 616 are wound in opposite directions;"  ¶ [0065]) and 
wherein the second helical windings (616) comprise clockwise windings along a second magnetic core ("second coil 616 wound in a second direction 804;"  ¶ [0069];  "coil begins on the outside of a first loop and winds inwardly . . . winding outwardly to the outside of the second loop;"  ¶ [0062];  ¶ [0063];  "first coil 614 and the second coil 616 are wound in opposite directions;"  ¶ [0065]).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 7 above, except for wherein the counterclockwise windings and the clockwise windings are part of one continuous wire.  
However, Samuelsson further discloses, in FIGs. 2-9:
wherein the counterclockwise windings and the clockwise windings are part of one continuous wire ("coil begins on the outside of a first loop and winds inwardly . . . winding outwardly to the outside of the second loop;"  ¶ [0062];  ¶ [0063];  "first coil 614 and the second coil 616 are wound in opposite directions;"  ¶ [0065]).  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 1 above, except for further comprising a magnetic alignment structure around the first and second solenoid portions.  
However, Samuelsson further discloses, in FIGs. 2-9:
further comprising a magnetic alignment structure ("[t]he first coil outside lead access port 705a is aligned to the second coil outside lead access port 705b ") around the first and second solenoid portions ("first and second combined ferrite and coil holders;" ¶ [0067]).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson in view of Parkinson as applied above to claim 1, and further in view of U.S. Patent Application Publication No. 2008/0224543 to Mizutani et al. (Mizutani).
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the layer of magnetic material has a magnetic permeability of at least 500.  
However, Mizutani discloses, in FIG(s). 1, 2A, and 2B:
wherein the layer of magnetic material (disclosed above in Samuelsson as ferrite block structures 606, 608, 610, 612, 620, 622;  and herein as electric core 16) has a magnetic permeability of at least 500 ("electric core 16 is made of a material having relative permeability of 100 to 1000;"  ¶ [0034] - ¶ [0036]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the DOUBLE-D SPLIT COIL WINDING, disclosed by Samuelsson and the EXTENDED RANGE PASSIVE MARKER, disclosed by Parkinson; by incorporating the NON-CONTACT SIGNAL TRANSMISSION APPARATUS, disclosed by Mizutani; in order to provide a non-contact magnetic transmission apparatus transmits electric power in a non-contact manner via magnetic induction. The apparatus includes: a pair electric power cores and a pair of electric power coils power cores (Mizutani; Abstract).
Claims 10-14 and 16, 17, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson in view of U.S. Patent Application Publication No. 2016/0233012 to Lubinski et al. (Lubinski).
As to Claim 10:
Samuelsson discloses, in FIG(s). 2-9:
a wireless power transmitting device comprising: 
wireless power transmitting circuitry ("base wireless power charging system 202;"  ¶ [0042]) having: . . . 
. . . an inverter circuit ("base power converter 236;"  ¶ [0042]) configured to produce alternating-current drive signals ("a DC-to-low frequency (LP) converter configured to convert DC power to power at an operating frequency suitable for wireless high power transfer;"  ¶ [0042]) that are supplied to the first and second wire windings ("base power converter 236 supplies power Pl to the base resonant circuit 206;"  ¶ [0042]).  
However, Samuelsson is not used to disclose:
 . . . a first cylindrical post with first wire windings wound helically along the first cylindrical post; 
a second cylindrical post with second wire windings wound helically along the second cylindrical post; and . . . 
Lubinski discloses, in FIG(s). 1:
 . . . a first cylindrical post (tine 104,  "solenoid or helical coil 108, 110 is wrapped around each tine 104, 106;"  ¶ [0039];  where tines 104, 106 are interpreted to conform to the solenoid form factor [cylindrical] of the coils) with first wire windings (disclosed above in Samuelsson as "first coil 614,"  (¶ [0065]);  and herein as helical coil 108) wound helically along the first cylindrical post (the coils are wound/wrapped around each tine,  "solenoid or helical coil 108, 110 is wrapped around each tine 104, 106;"  ¶ [0039]); 
a second cylindrical post (tine 106) with second wire windings (disclosed above in Samuelsson as "second coil 616,"  (¶ [0065]);  and herein as helical coil 110) wound helically along the second cylindrical post ("solenoid or helical coil 108, 110 is wrapped around each tine 104, 106;"  ¶ [0039]); and . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the DOUBLE-D SPLIT COIL WINDING, disclosed by Samuelsson; by incorporating the POLARIZED MAGNETIC ACTUATORS, disclosed by Lubinski; in order to provide a polarized electromagnetic actuator that includes at least one solenoid coil wrapped around tines (Lubinski; Abstract;  ¶ [0039]).
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 10 above, except for wherein the wireless power transmitting circuitry comprises a layer of magnetic material joining the first and second cylindrical posts.  
However, Lubinski further discloses, in FIG(s). 1:
wherein the wireless power transmitting circuitry comprises a layer of magnetic material (disclosed above in Samuelsson as ferrite block structures 606, 608, 610, 612, 620, 622;  and herein as 102) joining the first and second cylindrical posts (times 104, 106;  "solenoid or helical coil 108, 110 is wrapped around each tine 104, 106;"  ¶ [0039];  where tines 104, 106 are interpreted to conform to the solenoid form factor [cylindrical] of the coils).  
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 11 above, except for wherein the layer of magnetic material comprises a cracked structure configured to mitigate eddy currents in the wireless power transmitting device.  
Samuelsson further discloses, in FIGs. 2-9:
wherein the layer of magnetic material comprises a cracked structure (606, 608, 610, 612 being separate from 620, 622) configured to mitigate eddy currents in the wireless power transmitting device (¶ [0065]).  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 11 above, except for wherein the layer of magnetic material comprises a crystalline foil of magnetic material having a thickness of less than 500 microns.  
Samuelsson in view of Lubinski discloses the claimed invention except for "the layer of magnetic material comprises a crystalline foil of magnetic material having a thickness of less than 500 microns."  It would have been obvious to one having ordinary skill in the art before the time the invention was made to have selected a magnetic material made of a crystalline foil having a having a thickness of less than 500 microns, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 11 above, except for wherein the layer of magnetic material comprises at least two sublayers.  
However, Samuelsson further discloses, in FIGs. 2-9:
wherein the layer of magnetic material comprises at least two sublayers (606, 608, 610, 612, 620, 622;  ¶ [0065]).  
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 11 above, except for wherein the layer of magnetic material has a saturation flux density of at least 1.0 Tesla.  
Samuelsson in view of Lubinski discloses the claimed invention except for "the layer of magnetic material has a saturation flux density of at least 1.0 Tesla."  It would have been obvious to one having ordinary skill in the art before the time the invention was made to have selected a magnetic material having a saturation flux density of at least 1.0 Tesla, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the first wire windings are wound counterclockwise along the first cylindrical post and 
wherein the second wire windings are wound clockwise along the second cylindrical post.  
However, Samuelsson further discloses, in FIGs. 2-9:
wherein the first wire windings are wound counterclockwise ("coil begins on the outside of a first loop and winds inwardly . . . winding outwardly to the outside of the second loop;"  ¶ [0062];  ¶ [0063];  "first coil 614 and the second coil 616 are wound in opposite directions;"  ¶ [0065]) along the first cylindrical post (disclosed above in Lubinski as tine 104 and helical coil 108;  and herein as coil 614) and 
wherein the second wire windings are wound clockwise ("coil begins on the outside of a first loop and winds inwardly . . . winding outwardly to the outside of the second loop;"  ¶ [0062];  ¶ [0063];  "first coil 614 and the second coil 616 are wound in opposite directions;"  ¶ [0065]) along the second cylindrical post (disclosed above in Lubinski as tine 106 and helical coil 110;  and herein as coil 616).  
As to Claim 20:
All of the claim limitations have been discussed with respect to claim 10 above, except for further comprising a magnet surrounding the first and second cylindrical posts.  
However, Lubinski further discloses, in FIG(s). 1 & 3:
further comprising a magnet (FIG. 3;  permanent magnet 312) surrounding the first and second cylindrical posts ("a permanent magnet 312 is positioned between the tines 304, 306;"  ¶ [0047]).  
As to Claim 21:
Samuelsson discloses, in FIGs. 2-9:
an apparatus comprising: 
a housing with a surface (904); 
a layer of magnetic material (ferrite block structures 606, 608, 610, 612, 620, 622) parallel to the surface (¶ [0071]); and . . . 
However, Samuelsson is not used to disclose:
at least one solenoid that is coupled to the layer of magnetic material and that has a cylindrical post extending along a longitudinal axis normal to the surface and has wire windings along the longitudinal axis.  
Lubinski discloses, in FIG(s). 1:
at least one solenoid (coil 108) that is coupled to the layer of magnetic material (disclosed above in Samuelsson as ferrite block structures 606, 608, 610, 612, 620, 622;  and herein as 102) and that has a cylindrical post (tine 104,  "solenoid or helical coil 108, 110 is wrapped around each tine 104, 106;"  ¶ [0039];  where tines 104, 106 are interpreted to conform to the solenoid form factor of the coils) extending along a longitudinal axis normal to the surface (axis central to 108 and parallel to the dimension LC);  and 
has wire windings (coil 108) along the longitudinal axis (the coils are wound/wrapped around each tine,  "solenoid or helical coil 108, 110 is wrapped around each tine 104, 106;"  ¶ [0039]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the DOUBLE-D SPLIT COIL WINDING, disclosed by Samuelsson; by incorporating the POLARIZED MAGNETIC ACTUATORS, disclosed by Lubinski; in order to provide a polarized electromagnetic actuator that includes at least one solenoid coil wrapped around tines (Lubinski; Abstract;  ¶ [0039]).
As to Claim 22:
All of the claim limitations have been discussed with respect to claim 21 above, except for wherein the layer of magnetic material has a crack.  
However, Samuelsson further discloses, in FIGs. 2-9:
wherein the layer of magnetic material has a crack (606, 608, 610, 612 being separate from 620, 622;  ¶ [0065]).  
As to Claim 23:
All of the claim limitations have been discussed with respect to claim 21 above, except for 
further comprising: 
an additional solenoid that is coupled to the layer of magnetic material and that has an additional cylindrical post and additional wire windings along the additional cylindrical post, 
wherein the additional post extends parallel to the longitudinal axis.  
However, Lubinski further discloses, in FIG(s). 1:
further comprising: 
an additional solenoid (coil 110) that is coupled to the layer of magnetic material (disclosed above in Samuelsson as ferrite block structures 606, 608, 610, 612, 620, 622) and 
that has an additional cylindrical post (tine 106,  "solenoid or helical coil 108, 110 is wrapped around each tine 104, 106;"  ¶ [0039];  where tines 104, 106 are interpreted to conform to the solenoid nature of the coils) and additional wire windings (coil 110) along the additional cylindrical post (the coils are wound/wrapped around each tine,  "solenoid or helical coil 108, 110 is wrapped around each tine 104, 106;"  ¶ [0039]), 
wherein the additional post (tine 106) extends parallel to the longitudinal axis (axis central to 110 and parallel to the dimension LC).  
As to Claim 24:
All of the claim limitations have been discussed with respect to claim 21 above, except for further comprising a magnet that runs along a peripheral edge of the at least one solenoid.   
However, Lubinski further discloses, in FIG(s). 1 & 3:
further comprising a magnet (FIG. 3;  permanent magnet 312) that runs along a peripheral edge of the at least one solenoid ("a permanent magnet 312 is positioned between the tines 304, 306;"  ¶ [0047]).   
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson in view of Lubinski as applied above to claim 11, and further in view of U.S. Patent Application Publication No. 2008/0224543 to Mizutani et al. (Mizutani).
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 11 above, except for wherein the layer of magnetic material has a magnetic permeability of at least 500.  
However, Mizutani discloses, in FIG(s). 1, 2A, and 2B:
wherein the layer of magnetic material (disclosed above in Samuelsson as ferrite block structures 606, 608, 610, 612, 620, 622;  and herein as electric core 16) has a magnetic permeability of at least 500 ("electric core 16 is made of a material having relative permeability of 100 to 1000;"  ¶ [0034] - ¶ [0036]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the DOUBLE-D SPLIT COIL WINDING, disclosed by Samuelsson and the POLARIZED MAGNETIC ACTUATORS, disclosed by Lubinski; by incorporating the NON-CONTACT SIGNAL TRANSMISSION APPARATUS, disclosed by Mizutani; in order to provide a non-contact magnetic transmission apparatus transmits electric power in a non-contact manner via magnetic induction. The apparatus includes: a pair electric power cores and a pair of electric power coils power cores (Mizutani; Abstract).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson in view of Lubinski as applied above to claim 10, and further in view of Parkinson. 
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the first cylindrical post has a height and a diameter and 
wherein a ratio of the height to the diameter is less than one.  
However, Parkinson discloses, in FIG(s). 3:
wherein the first cylindrical post has a height ("internal height;"  Col. 4, line 65 - Col. 5, line 6) and a diameter ("Width;"  Table 1) and 
wherein a ratio of the height to the diameter is less than one ("helical form factor coil;"  Col. 4, line 65 - Col. 5, line 6).  
As to Claim 19:
All of the claim limitations have been discussed with respect to claim 18 above, except for wherein the height is less than 10 millimeter.  
However, Parkinson further discloses, in FIG(s). 3:
wherein the height is less than 10 millimeter ("helical form factor coil;"  Col. 4, line 65 - Col. 5, line 6).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/
SPE, Art Unit 2849